UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7706



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PRINCE LINTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-97-22)


Submitted:   March 26, 2002                   Decided:   May 14, 2002


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Prince Linton, Appellant Pro Se.    Robert H. McWilliams, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Prince Linton appeals an order of the district court denying

his motion for reconsideration of the court’s order of August 17,

2001, which denied his request for an inquiry into the procedure

used   to   test   drug   evidence   in    his   case   and   for    independent

retesting of the drug evidence. We have reviewed the record and the

district court’s order and find no reversible error.                Accordingly,

we affirm on the reasoning of the district court.             United States v.

Linton, No. CR-97-22 (N.D.W. Va. Sept. 24, 2001). We dispense with

oral   argument    because    the    facts   and    legal     contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                        AFFIRMED




                                       2